Citation Nr: 0637781	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  06-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Mark Engel, Attorney at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  He died in January 1990.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
whether new and material evidence has been received to reopen 
a clam of entitlement to service connection for cause of the 
veteran's death.  The Board finds that a January 2006 
statement of the case appears to reflect that the RO reopened 
the claim and adjudicated the merits of the reopened claim de 
novo.  However, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).


FINDINGS OF FACT

1.  In an unappealed determination dated in August 1994, the 
RO denied the appellant's claim to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  Evidence added to the record since the August 1994, RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the appellant's claim.

3.  During the veteran's lifetime service connection was 
established for right foot deformity of tarsal bones with 
limitation of flexion secondary to fracture.

4.  The veteran died in January 1990 from a myocardial 
infarction, due to coronary artery disease and 
atrioventricular septal defect, as a consequence of 
atherosclerosis, not shown to be related to service or a 
service-connected disablity.  Vascular insufficiency and 
gangrene of the foot, identified as other significant 
conditions contributing to death, have not been shown to be 
related to service or a service-connected disablity.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1994, that denied the 
appellant's claim to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for the cause of the 
veteran's death, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and respond by providing the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issue of new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death, a review of the claims file reveals that, in 
light of the Kent decision, a May 2004 VCAA notification 
letter sent to the appellant is insufficient.  Although the 
letter informed the appellant that new and material evidence 
could be submitted to reopen her claim and indicated what 
type of evidence would qualify as "new" evidence, she was 
not specifically informed of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection for the cause of the veteran's death that 
were found insufficient in the previous denial.  However, 
because the instant decision reopens the appellant's claim 
for service connection for the cause of the veteran's claim, 
any deficiency with respect to notice regarding new and 
material evidence is moot and no harm or prejudice to the 
appellant has resulted.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

VA satisfied its duty to notify with regard to the reopened 
claim for service connection for the cause of the veteran's 
death by means of VCAA notification letters issued in May 
2004 and May 2006.  These letters informed the appellant of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence, 
requested that she submit any evidence in her possession 
pertaining to the claim, and provided the appellant with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the appellant's statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

1.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant asserts that new and material evidence has been 
submitted to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  The record 
reflects that the RO, in an August 1994 decision, found that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death on the basis that there was no 
demonstrated relationship between the veteran's multiple 
fractures of the right foot and the disability shown causing 
his death.  No appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105.

The evidence received since the final August 1994 RO decision 
includes a July 2005 private physician's favorable opinion 
that addresses whether there is an etiological relationship 
between the veteran's in-service right foot injury and the 
conditions that lead to his January 1990 death.  This 
additional evidence, which relates to an unestablished fact 
necessary to substantiate the claim (i.e., whether the 
veteran's in-service injury either caused or contributed 
substantially or materially to cause his death), was not 
previously considered and is not cumulative or redundant.  
While a similar favorable physician's opinion was of record 
at that time of the prior final denial in August 1994, the 
additional opinion in July 2005 contains analysis and 
rationale which, when considered in conjunction with the 
record as a whole, raises a reasonable possibility of 
substantiating her claim.  Accordingly, the Board concludes 
that the evidence received subsequent to the August 1994 RO 
denial, considered in conjunction with the record as a whole, 
is new and material and the claim for entitlement to service 
connection for the cause of the veteran's death, is reopened.

2.  Service Connection

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(2006).

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  

In this regard, the veteran's January 1990 death certificate 
indicates that the immediate cause of his death was 
myocardial infarction (from which he died immediately) due to 
or as a consequence of coronary artery disease/ 
atrioventricular septal defect (from which he had suffered 
for 20 years), and atherosclerosis (from which he had 
suffered 30 years).  The veteran's death certificate also 
reflects that vascular insufficiency and gangrene of the foot 
were significant conditions that contributed to the veteran's 
death.  Private treatment records dated from 1985 and 1986 
indeed demonstrate that prior to his death, the veteran had 
sought treatment for coronary artery disease and 
atherosclerotic heart disease and had undergone coronary 
bypass surgery in 1979 and an angiography in June 1984.  

However, the competent evidence of record does not establish 
that the veteran's death from myocardial infarction, coronary 
artery disease, atrioventricular sepal defect, or 
atherosclerosis is etiologically related to the veteran's 
service or service-connected right foot disability.  In this 
regard, in December 2005, a VA examiner, after a review of 
the record, opined that "the cause of the veteran's death-
myocardial infarction secondary to coronary artery disease, 
arteriosclerotic vascular disease, and atherosclerosis was 
not likely due to the injury sustained on 12/21/44 while in 
service, resulting in fracture of the first metatarsal, 
incomplete fracture of the second metatarsal and fracture of 
navicular bone of the right foot and fracture of the distal 
phalanx of the fifth toe and hammer-toe deformities of the 
right foot."  This opinion was based on a review of the 
claims folder, including favorable nexus private medical 
opinions of record.  As such, it is afforded significant 
probative value.  Accordingly, the Board concludes that the 
veteran's fatal myocardial infarction, coronary artery 
disease, atrioventricular septal defect, or atherosclerosis 
was not related to his service-connected right foot 
disability. 

The Board observes that the veteran's death certificate also 
reflects that vascular insufficiency and gangrene of the foot 
were significant conditions that contributed to the veteran's 
death.  In this case, it is not disputed that the veteran was 
service-connected for right foot deformity of tarsal bones 
with limitation of flexion secondary to fracture.  However, 
the evidence of record fails to establish that the vascular 
insufficiency and/or gangrene of the foot were related to the 
veteran's active service, or service-connected disability.  
Private treatment records reflect that prior to the veteran's 
death, he sought treatment for severe peripheral vascular 
occlusive disease.  The record also reveals that in 1984 the 
veteran began to develop ulcers on his right foot and that in 
1985 he developed right leg gangrene for which he underwent a 
below the knee amputation.  

However, the competent evidence of record does not establish 
that such conditions were etiologically related to the 
veteran's service-connected right foot disability.  In this 
regard, contemporaneous post-service private treatment 
records reflect that the veteran's vascular disease and 
resulting right foot ulcers and gangrene were not due to his 
in-service right foot fracture or residuals thereof, but 
rather to diabetes and/or arteriosclerotic heart disease.  
For example, a private treating physician, in a January 1984 
private treatment record, indicated that the veteran's severe 
vascular disease could have been from his diabetes or could 
have been iliac femoral disease.  Similarly, in February 
1985, another treating physician indicated that the veteran 
had severe peripheral vascular occlusive disease, both large 
vessels from arteriosclerotic origin and small vessels from 
his diabetes.  Such diagnosis was reiterated in another 
February 1985 private treatment record, in which the examiner 
diagnosed the veteran with non-healing right foot and right 
heel ulcers secondary to severe ischemic arteriosclerotic 
heart disease and probably small vessel disease from severe 
diabetes with total occlusion of the bilateral femoral artery 
system with severe intractable pain and uncontrolled 
infection of the ulcers.  A subsequent May 1985 private 
treatment record reflects that the veteran's treating 
physician diagnosed him with severe peripheral vascular 
disease with severe ischemic right leg with gangrene and 
small vessel disease and premature generalized 
atherosclerotic heart disease.  

Moreover, there is no competent clinical opinion of record 
that etiologically relates the veteran's service-connected 
right foot disability to vascular insufficiency or gangrene 
of the foot.  For example, in August 1994, a private 
examiner, who indicated that she had reviewed the veteran's 
claims file, reported that the veteran's initial injury 
resulted in fractures of three toes and one foot bone of the 
right foot and that the record did not show that a vascular 
condition resulted from the injury.  Based on these findings, 
the examiner opined that the evidence of record "did not 
support the service-connected problem as causing or being 
related to his cause of death."  Likewise in December 2005, 
a VA examiner, who also indicated that he had reviewed the 
veteran's claims file, reported that the impression of an 
August 13, 1948 orthopedic examination was that of multiple 
fractures of the right foot with no residuals found and that 
an x-ray of the right foot indicated that there was no 
abnormality except the bilateral hammertoes.  Significantly, 
the examiner opined that the veteran's right foot gangrene 
was caused by the vascular insufficiency and not likely 
etiologically related to the hammer-toe deformity of the 
right foot. 

The Board observes that in March 1986 and July 2005 private 
treating physicians opined that had the veteran's toes been 
normal, the ulcers would not have developed and the 
amputation would not have been necessary.  Likewise, in 
December 1992, the veteran's treating physician opined that 
the veteran's problems (i.e. his development of gangrene of 
the right foot, amputation, sepsis, and death) could well be 
service connected.  However, the record does not demonstrate 
that such opinions were based on a review of the veteran's 
service medical records and the examiners did not provide any 
rationale for their opinions.  As such, in weighing the 
medical evidence, the Board finds that the opinions from the 
August 1994 and December 2005 VA examiners to be more 
probative, and thus will be afforded more weight, than the 
March 1986, December 1992 and July 2005 opinions because they 
were based on a review of the veteran's entire claims folder, 
to include his service medical records, and the examiners 
provided clinical rationale to support such opinions.  
Accordingly, in the absence of competent clinical evidence to 
the contrary, the Board concludes that the vascular 
insufficiency and gangrene that contributed to the veteran's 
death was not related to his service or service-connected 
right foot disability. 

The Board also observes there is no documented clinical 
evidence of record that etiologically relates the veteran's 
myocardial infarction, coronary artery disease, 
atrioventricular septal defect, atherosclerosis, vascular 
insufficiency, or foot gangrene to any incident of the 
veteran's service.  Indeed, a review of the veteran's service 
medical records are silent for complaints of, or treatment 
for a cardiovascular or vascular condition of any sort.  The 
first documented evidence of  record of a cardiovascular was 
in 1979 and a vascular disability was in 1984, both many 
years after the veteran's 1946 discharge from service  The 
Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim and that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's death from 
myocardial infarction, coronary artery disease, 
atrioventricular septal defect, atherosclerosis, vascular 
insufficiency, or foot gangrene was not etiologically related 
to any incident of the veteran's service.

In conclusion, although the appellant asserts that service-
connected disability contributed to the veteran's death, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of record 
is of greater probative value than the appellant's statements 
in support of her claim.  Accordingly, the Board finds that 
the competent evidence of record fails to establish that 
service-connected disability either caused or contributed 
substantially or materially to his death from myocardial 
infarction, coronary artery disease, atrioventricular septal 
defect, atherosclerosis, vascular insufficiency, or foot 
gangrene.  Although, the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this nation, the preponderance of the evidence is 
against a favorable decision for her claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.102 (2006), but it does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied.




ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, the appeal, to this extent, is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


